236 Ga. 270 (1976)
223 S.E.2d 666
HORNE
v.
HORNE.
30763.
Supreme Court of Georgia.
Submitted January 29, 1976.
Decided February 11, 1976.
Thomas G. Ledford, for appellant.
Thomas L. Kirbo, III, for appellee.
INGRAM, Justice.
This is a child custody case from the Superior Court of Colquitt County. These parties were divorced in 1974. At that time the father was awarded custody of their son, who was then three years of age, and the mother was granted visitation rights with the child. The present case involves an action brought by the mother against the father for a change in custody based on her contention that there has been a change in circumstances materially affecting the welfare of the child since the divorce decree. The trial court conducted an evidentiary hearing and entered an order, with findings of fact and conclusions of law, denying a change in custody. The mother disagrees with the trial court's determination of the case and seeks to *271 reverse its judgment in this appeal.
We affirm the trial court. A number of witnesses testified in the trial court and it has broad discretion in resolving disputes of this kind. Our function on appeal is not to make an independent judgment about the custody of the child but only to determine if there is any reasonable evidence in the trial transcript to support the decision of the trial court. There is reasonable evidence to support the judgment of the trial court and, consequently, we cannot hold the trial judge abused his discretion in this case. See Dyar v. Stovall, 230 Ga. 653 (198 SE2d 679) (1973), and Robinson v. Ashmore, 232 Ga. 498 (207 SE2d 484) (1974).
Judgment affirmed. All the Justices concur.